Citation Nr: 0529970	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  00-06 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for endotracheal adenopathy, right paratracheal 
mass, claimed as diminished lung capacity, lung and bronchial 
abnormality.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. E. Larkin


INTRODUCTION

The appellant served on active duty from February 1979 to 
March 1979.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating action 
of the RO.  This case was before the Board in April 2001 and 
August 2003 when it was remanded for additional development.

In A statement dated July 2005, the appellant indicated his 
intent to file claims related to coronary artery disease, 
angina, pulmonary hypertension, and sacoidis.  The RO has not 
had an opportunity to act upon these claims and they are 
referred to the RO for appropriate development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 2000, a videoconference hearing was held before a 
Veterans Law Judge.  In October 2005, the appellant was 
notified that the Veterans Law Judge who conducted his 
hearing was no longer employed by the Board.  He was further 
notified that he had a right to another Board hearing and was 
requested to clarify whether he wanted another hearing.  
Subsequently, the appellant responded indicating that he 
wants a videoconference hearing before a Veterans Law Judge 
at the RO.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded for the following action:

The appellant should be scheduled for a 
hearing before a Veterans Law Judge. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

